NUMBER 13-11-00081-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE MONICA MICHELENA
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Perkes
Per Curiam
Memorandum Opinion[1]
Relator, Monica Michelena, filed a
petition for writ of mandamus in the above cause on February 15, 2011, seeking
to compel the trial court to transfer venue of a suit affecting the
parent-child relationship from Hidalgo County, Texas, to Cameron County, Texas. 
See Tex. Fam. Code Ann. §
155.204 (Vernon 2008).  By order issued on February 17, 2011, the Court
requested that the real party in interest, Robert Michelena, file a response to
the petition for writ of mandamus, and such response was duly filed on February
28, 2011.  
Currently pending before the Court
is relator’s motion to supplement the record.  The Court hereby grants the
motion to supplement the record.  See Tex.
R. App. P. 52.7(a)(2), (b).  
The Court, having examined and
fully considered the petition for writ of mandamus and the response thereto, is
of the opinion that relator has not shown herself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is denied.  See id. 52.8(a).

 
                                                                                                            PER
CURIAM
Delivered and filed the
10th day of March, 2011.
                                                
                                                                                                
 




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).